DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/2/2022 is acknowledged. The traversal is found persuasive and the restriction requirement is hereby withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a first controller” and “a second controller” in claim 1
“wherein longitudinal axes of the data storage devices are parallel to a plane along which the printed circuit board extends” in claim 3 (note that Fig. 7 actually shows PCB assembly 308 “perpendicular” to longitudinal axes 306 instead; either the drawing or the claim has error).
“a controller” in claims 11 and 15 (in additional to the two controllers mentioned in claim 1)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 11, 14, 15, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the printed circuit board".  There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will assume applicant mean “the printed circuit board assembly” instead.
Claim 21 depends on claim 3.

Claim 6 recites “the data shuttle does not includes its own controller.”. It is not clear what this limitation means, since claim 1 recites there are two controllers connected to the data storage devices of the data shuttle. Thus, data shuttle does have controllers connect to it. Does applicant meant that the first controller and the second controllers are not positioned “inside” the data shuttle? Further clarification is required.
claim 23 has similar issue as claim 6 above.

Claim 11 recites “a controller” and claim 14 recites “the controller”. It is not clear whether “the controller” can also means the first and second controllers in claim 1. In order to examine this application, examiner will assume this is “a third controller” instead.
Claim 15 has similar issue as claim 11 above.

Claim 15 recites “at least one of the enclosures”. There is insufficient antecedent basis for this limitation in the claim. It’s not clear if it’s referring to “the rack housing enclosures” or “the sub-enclosures”. Examiner will assume the limitation is “at least one of the rack housing enclosures”. 
Claim 15 also recites “a high-density storage sub-enclosure”. It’s not clear whether that is part of the “sub-enclosures” or not. In order to examine this application, examiner will assume the sub-enclosures includes the high-density storage sub-enclosure.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “a rack housing enclosures”, which should have been “rack housing enclosures” instead.
Claim 15 recites “data storage devices”, which should have been “the data storage devices” instead.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 10 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by DeCenzo et al. (US 7,375,923; hereinafter “DeCenzo”).
Regarding claim 1, DeCenzo discloses a system (100, Fig. 2) comprising: a data shuttle (102, Figs. 1-4) including rows of data storage devices (rows of 116, see Fig. 4), which are communicatively coupled to a shared printed circuit board assembly (110, Fig. 4), wherein each row includes multiple data storage devices (shown multiple 116 in Fig. 4), wherein the printed circuit board assembly is configured to communicatively couple to a first controller (one of the 86, Figs. 1 and 3) to enable storing data to the data storage devices and to communicatively couple to a second controller (the other of the 86, Figs. 1 and 3) to enable transferring data from the data storage devices (col. 1, lns. 17-20: “…disc controllers controls the manner in which user data is stored and access on the bulk storage…”; col. 3, lns. 1-35: “Each array 102 includes a pair of controllers 86…”).  
Regarding claim 3 as best understood, DeCenzo discloses the system of claim 1, and DeCenzo further discloses wherein longitudinal axes of the data storage devices (4 longitudinal axes at different height, arranged horizontally in row directions of Fig. 4) are parallel to a plane along which the printed circuit board assembly extends (parallel with 110 as shown in Fig. 4).  
Regarding claim 6 as best understood, DeCenzo discloses the system of claim 1, and DeCenzo further discloses wherein the data shuttle does not include its own controller (86 not physically inside 102 as shown in Fig. 3).  
Regarding claim 7, DeCenzo discloses the system of claim 1, and DeCenzo further discloses wherein the data shuttle does not include an air mover (170 not physically inside 102 as shown in Fig. 3).  
Regarding claim 8, DeCenzo discloses the system of claim 1, and DeCenzo further discloses wherein the data shuttle does not include a power supply unit to power the data storage devices (105 not physically inside 102 as shown in Fig. 3).  
Regarding claim 10, DeCenzo discloses the system of claim 1, and DeCenzo further discloses wherein the data storage devices are not communicatively coupled to each other (col. 4, lns. 5-8: “… data storage devices 116 can be placed in electrical communication with other data storage devices 116…”; note this indirectly means that the data storage devices is not necessary to communicate with each other, but can communicate if desired).  
Regarding claim 22, DeCenzo discloses the system of claim 1, an DeCenzo further discloses wherein the data shuttle does not include an air mover  (170 not physically inside 102 as shown in Fig. 3), wherein the data shuttle does not include a power supply unit to power the data storage devices (105 not physically inside 102 as shown in Fig. 3).  
Regarding claim 23 as best understood, DeCenzo discloses the system of claim 22, and DeCenzo further discloses wherein the data shuttle does not include its own controller (86 not physically inside 102 as shown in Fig. 3).  
Regarding claim 24, DeCenzo discloses the system of claim 1, and DeCenzo further discloses wherein the data storage devices are 3.5" form factor hard disk drives (col. 4, lns. 65-67: “…a 3.5 inch form factor data storage device 116.”).  
Regarding claim 25, DeCenzo discloses the system of claim 1, and DeCenzo further discloses wherein the data storage devices rest on their respective larger area surfaces on an interior surface of the data shuttle (116 rests on 130 and/or 138 of 102, refer to Fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DeCenzo.
Regarding claim 4, DeCenzo teaches the system of claim 1, and DeCenzo further teaches wherein the data shuttle includes four rows of data storage devices (as shown in Fig. 4) and each row includes at least two data storage devices (as shown in Fig. 4). 
DeCenzo does not explicitly teach wherein the data shuttle includes three rows of data storage devices and each row includes four data storage devices. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data shuttle includes three rows of data storage devices and each row includes four data storage devices in DeCenzo, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, specifically allocating three rows and each rows having four data storage device allow the data shuttle to be optimized to certain chassis size, and this can be easily determined by one of ordinary skill in the art without producing unexpected result.
Regarding claim 5, DeCenzo teaches the system of claim 4, and DeCenzo further teaches wherein the data storage devices are hard disk drives (see 116 in Figs. 5, 6).  
Regarding claim 9, DeCenzo teaches the system of claim 1, and DeCenzo further teaches wherein the data shuttle includes a chassis (chassis of 102) that is sized to fit into a cavity of a shelf (108 of 106, Fig. 3). 
DeCenzo does not teach the chassis that is sized to fit into a docking station and an ingest unit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chassis that is sized to fit into a docking station and an ingest unit in DeCenzo, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, allowing the chassis of the data shuttle to fit into other component, i.e. docking station and an ingest unit, increases compatibility and usage of the data shuttle, and this yields predictable results to one of ordinary skill in the art.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DeCenzo, and further in view of Examiner’s Official Notice (EON).
Regarding claim 2, DeCenzo teaches the system of claim 1. DeCenzo does not explicitly teach wherein the data storage devices are positioned on a single level of the data shuttle. However, the Examiner hereby takes Official Notice of the conventionality of the data storage devices are positioned on a single level of the data shuttle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of EON with that of DeCenzo since doing so would, predictably, allow easier retrieval of data storages when needed due to just a single level data shuttle.
Regarding claim 21, DeCenzo teaches the system of claim 3. DeCenzo does not explicitly teach wherein the data storage device are arranged to minimize a height of the data shuttle. However, the Examiner hereby takes Official Notice of the conventionality of the data storage device are arranged to minimize a height of the data shuttle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of EON with that of DeCenzo since doing so would, predictably, allow easier retrieval of data storages when needed due to minimum height of the data shuttle.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DeCenzo, and further in view of Honda et al. (US 7,359,186; hereinafter “Honda”).
Regarding claim 11, DeCenzo teaches the system of claim 1, and DeCenzo further teaches a chassis (106, Fig. 3) including storage bays (108, Fig. 3); the data shuttles removably coupled to one of the respective storage bays (self-explanatory in Fig. 3). 
DeCenzo does not teach a latch movable between a latched position and an unlatched position; and a controller configured to check whether it is permissible to remove the data shuttles and to cause the latch to move from the latched position to the unlatched position.  However, Honda teaches a latch (87. Fig. 3) movable between a latched position and an unlatched position (col. 9, lns. 1-8: lock mechanism 87 has locked…when the lock is released, removal of the HDD23 via the HDD slot 83 is permitted…); and a controller (37A and/or 37B, Figs. 2, 3) configured to check whether it is permissible to remove the data shuttles and to cause the latch to move from the latched position to the unlatched position (col. 9, lns. 9-38: “…occurrence of an anomaly is detected…the controller unit 37A enables the mounting and/or removal of the HDD 23…prohibits the mounting and/or removal of the HDD23 belong to each of the other columns…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a latch movable between a latched position and an unlatched position; and a controller configured to check whether it is permissible to remove the data shuttles and to cause the latch to move from the latched position to the unlatched position in DeCenzo, as taught by Honda, in order to avoid unintentional removal of data storage devices and prevent data loss.
Regarding claim 14, DeCenzo in view of Honda teaches the system of claim 11, and DeCenzo further teaches wherein the controller is configured to check whether it is permissible to remove the data shuttles by determining whether data transfer operations have completed (the controller of DeCenzo can be configured to do this function; note the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949)).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DeCenzo, and further in view of Agrawal et a. (US 2018/0088813; hereinafter “Agrawal”)
Regarding claim 15 as best understood, DeCenzo teaches the system of claim 1, and DeCenzo further teaches a rack housing enclosures (104, Fig. 2) each of which includes sub-enclosures (106, Fig. 3), at least one of the rack housing enclosures including a high-density storage sub-enclosure (same as 102, Figs. 3, 4), which includes the data storage devices positioned along multiple levels and multiple rows (as shown in Fig. 4), at least one of the rack housing enclosures including a unit sub-enclosure (one of the 106) with bays (same as 108, Fig. 3) each sized to removably couple to the data shuttles, the unit sub-enclosure including a third controller (one of the 86 of the one of the 106, refer to Figs. 1-3) functionally positioned between the data shuttles and the other sub-enclosures (as shown in Fig. 3) and configured to transfer data from the unit sub-enclosure to the data storage devices positioned in the high-density data storage sub-enclosure (col. 1, lns. 17-20: “…disc controllers controls the manner in which user data is stored and access on the bulk storage…”; also note the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949)).  
DeCenzo does not teach the unit sub-enclosure is an ingest unit sub-enclosure. However, Agrawal teaches an ingest unit (320, Fig. 3; [0046. 0052, 0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an ingest unit sub-enclosure in DeCenzo, as taught by Agrawal, in order to connect and store an ingest unit in order to segment/organize data stream and construct data summary.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over DeCenzo, and further in view of Heard (US 6,424,526).
Regarding claims 26 and 27, DeCenzo teaches the system of claim 1. DeCenzo does not teach wherein the data shuttle includes rails coupled to opposing sides of a chassis of the data shuttle, wherein the rails comprise nylon. However, DeCenzo teaches rails (402, 406, Fig. 4) coupling to opposing sides of a chassis of a storage device (202, Fig. 4), wherein the rails comprises nylon (col. 4, lns. 19-21: “…carbon-reinforced nylon…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data shuttle includes rails coupled to opposing sides of a chassis of the data shuttle, wherein the rails comprise nylon in DeCenzo, as taught by Heard, in order to reliably slides components, i.e. data shuttle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841